Citation Nr: 1700635	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for skin cancer (squamous cell carcinoma of the skin) as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to September 1991.  He received the Combat Action Ribbon.  He died in June 2012.  The appellant is the Veteran's surviving spouse.  She has been substituted for the Veteran (VBMS, 7/18/12).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2010; a statement of the case was issued in May 2012; and a substantive appeal was received in July 2012.   

In her substantive appeal, the appellant requested a hearing.  However, she withdrew that request by way of a May 2016 correspondence.  

The Veteran/appellant also appealed the issues of entitlement to service connection for a bilateral hip disability and degenerative disc disease of the cervical spine.  The RO granted service connection for each of these disabilities by way of a May 2012 rating decision.  The granting of service connection constitutes a complete grant of the claims.  Consequently, the issues are not before the Board.

The issue of entitlement to service connection for the cause of the Veteran's death was raised by the appellant in a VA 21-534 received by VA in June 2013, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The appellant claims that the Veteran's skin cancer was due to exposure to Agent Orange.  The service treatment records reflect that the Veteran had service in Vietnam.  Consequently, he is presumed to have been exposed to Agent Orange. 

The RO denied the claim by finding that the Veteran's skin cancer (diagnosed as skin cancer, basal cell carcinoma in August 2007 (VBMS, 8/30/10, p.5)) was not manifested in service or within one year of his discharge from service.  It also found that presumptive service connection was not warranted because skin cancer is not listed among the disabilities presumptively related to herbicide (Agent Orange) exposure.  The Court of Appeals for Veterans Claims has stated, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  Consequently, the fact that a disease is not on the list of presumptive diseases does not disqualify a medical professional from nonetheless linking the disease to Agent Orange.  

In this regard, the appellant's representative argued that a medical opinion should be obtained in order to determine if the Veteran's skin cancer is related to Agent Orange exposure.  The Board agrees.

The Board recognizes that presumptive service connection is not warranted.  However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine whether his disability is the result of active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a VA medical opinion regarding the nature and etiology of the Veteran's skin cancer.  The claims file is to be reviewed in connection with the examination so the examiner may become familiar with the Veteran's pertinent medical history.  Following a review of the relevant evidence, to include the claims file, service treatment records, and post-service treatment records, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to presumed exposure to Agent Orange.   

The examiner should be aware that the absence of the veteran's disability on the list of disabilities subject to presumptive service connection is not dispositive evidence weighing against the claim.  As such, it should not be used as the sole basis in support of a negative nexus opinion.  

2.  After completion of the above, review the relevant evidence of record and determine if the benefit sought can be granted.  If the claim remains denied, then furnish the appellant and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



